While it is not clear to me what motive the Legislature had in providing a procedure for the initiation of insanity proceedings to determine that issue as regards one under sentence of death, different from that which would be applicable in all other cases before, during or after trial or sentence, yet the reasoning of Mr. Justice FOLLAND in his opinion appears to me inescapable.
If the features of Rev. St. 1933, 105-49-1 to 105-49-6 and 105-37-8 to 105-37-12, had not been carried side by side in the 1917 compilation only to be again incorporated in the 1933 revision, there might be a basis for an investigation as to whether sections 105-37-8 to 105-37-12 had not been impliedly repealed. The only other way out for the defendants in this case, in view of the interlocking provisions, would be to hold that in case of a death sentence two procedures were available. But with section 105-37-8 staring us in the face such a holding would appear to be directly against its specific mandate.
I am doubtful as to whether the district attorney is a party with sufficient interest to bring this action. The fact that he has the duty to see that sentence is executed, if no legal reason exists for not doing so, would not impose upon him the duty or give him an interest in determining the procedure for trying out the insanity issue. If at the time the sentence was to be executed that was not done, then his duty would be to apply to the court which determines whether a legal reason for not executing it exists. As I see it the district attorney has no duty nor any interest other than that of any other citizen up to that time. The fact that later, when the sentence by its terms is to be executed, it may not be done because of legal complications, does not impose upon him any duty nor give him the interest required to sue out the writ. But Sheriff Holbrook is in a different category. *Page 394 
He has an immediate interest in any proceeding to determine the present insanity of a man under death sentence. Sections 105-37-8 to 105-37-12 make it his exclusive province to initiate proceedings. If, by some other proceeding, he is being denied the right to himself perform this duty or exercise this power, whichever it may be called, he certainly has an interest in determining whether such procedure is proper. So it follows that the writ was issued on the application of a proper party and cannot be dismissed for lack of such party.